Citation Nr: 0803831	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  00-14 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as secondary to exposure to 
asbestos.

4.  Entitlement to service connection for skin cancer, 
claimed as due to Agent Orange exposure and sun exposure.

5.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss of the 
right ear.

6.  Entitlement to an initial compensable evaluation for 
hearing loss of the left ear.





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  His service included a tour in Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in August 1999 and June 
2005 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  In September 2007, the 
veteran testified before the undersigned at a Board hearing 
at the RO.  A transcript of that hearing has been 
incorporated into the claims file.  During this hearing the 
veteran withdrew from appeal the issues of entitlement to 
service connection for a back and neck disability, and for a 
left shoulder disability.  Consequently, these issues will 
not be further addressed.

The issues of entitlement to service connection for arthritis 
of the right and left knees, entitlement to an initial 
compensable rating for hearing loss of the left ear, and the 
underlying issue of entitlement to service connection for 
hearing loss of the right ear are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if additional action is required on 
his part.


FINDINGS OF FACT

1.  COPD was not manifested during the veteran's active duty 
service or for many years thereafter, nor is COPD otherwise 
related to active duty service, including to any exposure to 
asbestos during such service.

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to Agent 
Orange.

3.  The veteran's skin cancer is not shown to have manifested 
until many years following his discharge from active duty, 
and is not shown to be related to service or to any herbicide 
exposure therein.

4.  In an August 1999 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
hearing loss of the right ear.

5.  Evidence received since the RO's August 1999 decision was 
not previously received, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  COPD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Skin cancer was not incurred in or aggravated by active 
service, nor may service incurrence for such a disability be 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The August 1999 RO decision denying service connection 
for hearing loss of the right ear is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

4.  Evidence received since the August 1999 decision is new 
and material, and the veteran's claim for service connection 
for hearing loss of the right ear has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding the claims for service 
connection for COPD and skin cancer, the appellant was 
provided with notice of the VCAA in December 2004, which was 
prior to the June 2005 rating decision on appeal.  Therefore, 
the express requirements set out by the Court in Pelegrini 
have been satisfied.  

The aforementioned letter informed the veteran of what was 
necessary to substantiate his claims of service connection 
for COPD and skin caner, what information and evidence he 
must submit, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or to 
submit any evidence in his possession that was relevant to 
the case.  As such, this correspondence fully complied with 
the notice requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159 (b), as well as the Court's holding in Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

While some duties imposed by the VCAA are pertinent to 
applications to reopen previously denied final claims, e.g. 
Kent v, Nicholson, 20 Vet. App. 1 (2006), the Board finds 
that, in view of the Board's favorable disposition below of 
the veteran's application to reopen service connection for 
hearing loss of the right ear, the VCAA and its implementing 
regulations do not prevent the Board from rendering a 
decision as to that issue.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  

The Board acknowledges that the December 2004 notification 
letter did not contain the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's subsequent holding in Dingess/Hartmann, supra.  This 
information was not provided to the appellant until a letter 
sent to him in March 2006.  Further, the Board acknowledges 
that an error by VA in providing notice of the information 
and evidence necessary to substantiate a claim under 
38 U.S.C.A. § 5103(a) is presumptively prejudicial and that 
in such a case the burden shifts to VA to demonstrate that 
the error was not prejudicial to the appellant.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  With 
respect to the claims for service connection for COPD and 
skin cancer, the Board finds that the appellant is not 
prejudiced by a decision at this time since the claims are 
being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining private and VA medical records identified by the 
appellant.  The Board notes that VA has not obtained a 
medical opinion to determine whether the veteran's skin 
cancer is due to service.  However, the Board concludes that 
a remand for an examination is unnecessary because there is 
sufficient competent medical evidence to decide these claims.  
See 38 C.F.R. § 3.159(c)(4) (2007).  VA has a duty to provide 
a VA examination when the record lacks evidence to decide the 
veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the veteran's own lay statements, that suggests a link 
between his skin cancer and military service.  As discussed 
below, the veteran's statements regarding a nexus are not 
competent, and, as such, the Board finds that the veteran has 
not presented evidence of all three McLendon elements.  
Therefore, VA is not required to provide him with a VA 
examination in conjunction with this claim.

The appellant was additionally provided with the opportunity 
to attend a hearing before the Board, which he attended in 
September 2007.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant with 
respect to the claims for service connection for COPD and 
skin cancer and that adjudication of these claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  The appeal with respect to these 
issues is now ready to be considered on the merits.

II.  Analysis

A.  Pertinent law

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110.  For certain 
chronic disorders, to include malignant tumors and arthritis, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2007).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  The law further provides that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.307(a)(6)(iii) (2007).

Previously, under 38 U.S.C. § 1116(a)(3) and 38 C.F.R. § 
3.307(a)(6)(iii), in-service exposure to Agent Orange was 
presumed only in cases in which a veteran had a disease that 
was presumptively service connected.  If none of the 
disorders for which service connection was claimed was a 
presumptive disorder, then in-service herbicidal exposure was 
not presumed.  See Chase v. West, 13 Vet. App. 413, 415 
(2000) (citing McCartt v. West, 12 Vet. App. 164, 168 
(1999)).  But this was changed by Section 201(c) of the 
Veterans Education and Benefits Expansion Act of 2001, which 
effectively reversed the decision in McCartt v. West, 12 Vet. 
App. 164 (1999) and provides for a presumption of exposure to 
herbicides for all veterans who served in Vietnam during the 
Vietnam Era.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113 and 38 C.F.R. § 3.307(d) are also satisfied.  These 
diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcoma. 38 
C.F.R. § 3.309(e).  For purposes of this section, the term 
acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of date of onset.  38 C.F.R. § 3.309(e), Note 2.  In 
addition, the United States Court of Appeals for the Federal 
Circuit has determined that a veteran is not precluded from 
establishing service connection with proof of actual direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-46 
(1994); see also Notice, 61 Fed. Reg. 41, 442-49 (1996).

There are no specific statutory or regulatory criteria 
governing claims of entitlement to service connection for 
residuals of asbestos exposure.  McGinty v. Brown, 4 Vet. 
App. 428, 432-33 (1993).  Likewise, applicable criteria 
provide no presumption of service connection for asbestos 
exposure claims.  See Dyment v. West, 13 Vet. App. 141, 145 
(1999) (holding that M21-1 does not create a presumption of 
exposure to asbestos solely from shipboard service).

However, VA has provided guidelines for the adjudication of 
asbestos exposure claims in the Adjudication Procedure Manual 
M21-1 (M21-1), Part VI, Par. 7.21.  The VA General Counsel 
has held that these M21-1 guidelines establish claim 
development procedures which adjudicators are required to 
follow in claims involving asbestos-related diseases.  
VAOPGCPREC 4-2000; 65 Fed. Reg. 33422 (2000).

Specifically, these guidelines provide that VA must determine 
whether military records demonstrate evidence of exposure to 
asbestos in service and whether there is pre- or post-service 
evidence of asbestos exposure.  Then, VA must determine the 
relationship between the claimed diseases and such asbestos 
exposure, keeping in mind latency and exposure information 
provided in M21-1, Part VI, Par. 7.21(b).  This information 
provides that the latency period varies from 10 to 45 years 
between first exposure and development of the disease.  The 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).

VA recognizes that inhalation of asbestos fibers can produce 
fibrosis and tumors. The most common disease is interstitial 
pulmonary fibrosis (asbestosis).  Asbestos fibers may also 
produce pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  Veterans Benefits 
Administration Manual M21-1, part VI, paragraph 7.21(a)(1).

B.  COPD

Facts

The veteran's service medical records are devoid of 
complaints or findings of a respiratory nature.  They show 
that he had a normal clinical evaluation of the lungs and 
chest at his separation examination in May 1970.  Chest x-
rays taken during the separation examination were normal.

On file is a discharge summary from a private hospital 
showing that the veteran initially presented to the medical 
facility in October 1978 with a chief complaint of chest pain 
and shortness of breath.  He reported having these symptoms 
for approximately one year.  His diagnoses included mild 
COPD, type B.  

Employee health records (VA Forms 5 3831a) show that the 
veteran was seen in September 1985 for a cough and in January 
1987 for sinus and chest congestion.  He was diagnosed on 
each occasion as having an upper respiratory infection (URI).  
He was also treated for an URI in December 1988.  

A chest x-ray taken by the veteran's employer, VA, in 
December 1988 revealed apical pleural thickening.  There was 
no other chest pathology.

A VA Medical Certificate in December 1989 reflects a 
diagnosis of bronchitis.  

An employee health record (VA Form 5 3831a) shows that the 
veteran was seen in September 1990 with sinus and chest 
congestion and a cough.  He was diagnosed as having an URI.  
In November 1990, VA prescribed him antibiotics for 
bronchitis.  

A chest x-ray performed by VA in November 1992 revealed an 
impression of suspect chronic changes.  In January 1993, the 
veteran was treated for a URI.

A VA emergency room visit record in October 1998 shows that 
the veteran was treated for acute bronchitis.  

Results of a chest x-ray taken by VA in February 1999 
revealed slight emphysematous lungs and no evidence of active 
pulmonary disease.  

A chest x-ray performed in January 2000 revealed a slight 
prominence of the interstitial markings on both sides of the 
lung fields.  An impression was rendered of mild chronic 
changes; no acute abnormality.  

In March 2004, the veteran underwent a VA pulmonary consult 
due to an abnormal chest computed tomography scan (CT) 
showing bilateral emphysematous changes, pleural reaction at 
the right upper lobe posteriorly, and right upper lobe 
pleural density.  The veteran's symptoms included weight loss 
and night sweats.  His prior medical history included latent 
tuberculosis infection (LTBI) diagnosed 20 years earlier by a 
positive PPD test.  This test was noted to be negative three 
months earlier.  The veteran was reportedly never treated for 
LTBI.  His history also included present tobacco use of 1 
pack per day and 50 packs per year.  It is noted that he had 
been working for the past 22 years as a respiratory therapist 
at the Poplar Bluff VA Medical Center.  He was also noted to 
have positive asbestos exposure in service.  

A bronchoscopy performed at a VA medical facility in April 
2004 revealed a right upper lobe infiltrate.  X-rays revealed 
mild COPD, changes from old granulomatous disease, and mild 
scarring and apical pleural thickening bilaterally.

In August 2004, the veteran filed a claim for service 
connection for various disabilities including lung disease 
and chronic respiratory illness.

During a VA respiratory examination in February 2006, the 
veteran reported that he had been exposed to asbestos in 
service aboard two aircraft carriers and in a building where 
he worked.  He said it was in the ceiling as insulation.  He 
denied ever being diagnosed as having asbestosis or COPD.  He 
said his main pulmonary symptoms were shortness of breath 
with exertion.  The examiner relayed that a chest x-ray dated 
in January 2006 revealed some irregular densities compatible 
with interstitial scarring in the lung apices.  He also 
reported that there was no x-ray evidence compatible with 
asbestosis.  Pulmonary function tests revealed moderate 
obstruction with breath dilator response.  The examiner 
opined that the veteran's COPD was less likely than not 
related to any asbestos exposure during active military duty.  
He went on to opine that it was more likely than not related 
to his smoking history.

In May 2006, the veteran submitted medical information he 
downloaded from the internet regarding asbestos-related 
diseases.  

The veteran testified at a Board hearing in September 2007 
that he had served aboard two ships, the USS Hancock and the 
USS Bon Homme Richard, as an aviation electronics technician.  
He said that he didn't know if the ships had asbestos, but 
admitted to working directly with brake replacements that 
were usually lined with asbestos.  He also said he didn't 
know if he had asbestosis, but that the PFT and chest x-rays 
that VA administered to him would not detect asbestosis, and 
that this condition has to be detected microscopically.  He 
noted that he was a licensed respiratory therapist with VA.  
He further reported that he was first diagnosed as having 
COPD six years after service, in 1976.  He admitted to 
experiencing chest pains in service that came and went, but 
didn't last long and weren't a "major thing".  He also said 
that neither his pulmonologist nor VA has ever linked his 
COPD to service that he was aware of.  He said he had been 
exposed to various chemicals in service, to include smoke 
abatement.  

Discussion

The veteran attributes his respiratory disability, namely 
chronic obstructive pulmonary disease (COPD), to asbestos 
exposure in service.  As far as exposure, the veteran said 
that he served aboard two aircraft carriers that may have had 
asbestos, worked with replacing brakes lined with asbestos, 
and worked in a building that had asbestos in the ceiling 
insulation.  There is no direct evidence that supports 
asbestos exposure in service.  Nonetheless, even assuming 
that the veteran was exposed to asbestos in service, there is 
no medical evidence that he has developed asbestosis, the 
condition caused by the inhalation of asbestos fibers, or any 
other lung disability indicative of asbestos exposure.  In 
this regard, the February 2006 VA examiner stated that there 
was no x-ray evidence compatible with asbestosis.  The 
veteran testified in September 2007 that he is a licensed 
respiratory therapist and that the pulmonary tests that VA 
administered to him, namely pulmonary functions tests and 
chest x-rays, are not adequate to detect asbestosis.  
Nonetheless, the veteran has not provided any medical 
evidence showing that he has asbestosis.  Indeed, he 
testified in September 2007 that he didn't know if he had 
this disability.  

The veteran's service medical records are devoid of 
complaints or treatment for respiratory problems, including 
his May 1970 separation examination report. Moreover, chest 
x-rays taken at separation were normal.  

The first postservice diagnosis of a respiratory disability, 
namely mild COPD, is noted on a private hospital discharge 
summary in November 1978, approximately eight years after 
service.  According to this summary, the veteran was 
initially seen for shortness of breath and chest pain, 
symptoms that the veteran said he had had for one year.  The 
veteran does not dispute that this diagnosis was made after 
service.  He testified in September 2007 that he was first 
diagnosed as having COPD in 1976.  This diagnosis is more 
recently noted on a February 2006 VA respiratory examination 
report.  Regarding the etiology of this diagnosis, the 
February 2006 examiner opined that it was less likely than 
not related to any asbestos exposure in service.  He went on 
to opine that it was more likely than not related to the 
veteran's smoking history.  

In regard to tobacco abuse, the medical records note that the 
veteran smoked a pack a day and averaged 50 packs a year, 
although the veteran has asserted that he smokes closer to 20 
packs a year.  The veteran has not made any allegations that 
this smoking began or is related to service.  Moreover, for 
claims received by VA after June 9, 1998, as is the case 
here, a disability will not be considered service connected 
on the basis that it resulted from injury or disease 
attributable to the veteran's use of tobacco products during 
service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a)(c).  The 
veteran filed his initial claim giving rise to this appeal in 
August 2004.

In sum, the preponderance of the evidence is against a 
finding that the veteran's COPD was manifested during service 
or for many years thereafter, or that it is in any manner 
related to his active duty service. The Board is therefore 
compelled to conclude that service connection for COPD is not 
warranted. In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.

C.  Skin Cancer

Facts

The veteran's service medical records show that he was 
treated for contact dermatitis of his feet in July 1967 and 
are devoid of any complaints or treatment for sunburn.  His 
May 1970 separation examination report shows a normal 
clinical examination of the skin.  

In August 1995, the veteran was seen at a private medical 
facility complaining of "numerous 'skin CA'" on his arms 
and face.  Findings revealed a red patch on the veteran's 
left cheek and several scaly papules on both arms.  The 
veteran requested that a polyp be taken off his left 
shoulder.  A private pathological surgical report in 
September 1995 reflects a microscopic diagnosis of 
intradermal nevus, skin, shoulder.

A private medical record dated in April 1998 shows that the 
veteran was being seen for "recurrent skin ca[ncer] of 
arms."

In October 2001, the veteran presented to a VA dermatology 
clinic for a routine appointment.  The record shows that he 
had some suspect skin cancer.  

VA outpatient dermatology records in April 1999 note that the 
veteran had a history of basal cell cancer in the past and 
also had a five year history of actinic keratoses.  He 
reported new lesions on his left ear, face, right temple and 
one at the sternal notch.  He was assessed as having actinic 
keratosis.

A December 1999 private pathology report and January 2000 
private and VA outpatient reports show that the veteran had a 
squamous cell lesion on his right ear.  

In October 2001, the veteran reported to a VA outpatient 
clinic requesting an evaluation of a skin lesion on his face.  
He was given an impression of actinic keratosis, face.

VA outpatient dermatology records in December 2002 and August 
2003 show treatment for actinic keratosis.

In August 2004, the veteran filed a claim for service 
connection for various disabilities, to include skin cancer.  
He said he believed "all skin disorders [were] directly 
related with environmental exposure [and] chemical exposure 
during Active Duty".  He pointed out that he worked all his 
civilian life indoors with limited sun exposure and he always 
wore sun protection.

A private dermatopathology report in May 2006 shows that the 
veteran had squamous cell carcinoma of the left medial cheek, 
right temporal and mid lower central neck in a situation 
arising from solar keratosis.

In June 2006, the veteran submitted medical information to VA 
that he downloaded from the internet regarding squamous cell 
cancer.  This information notes that exposure to arsenic, a 
chemical that may be present in some herbicides, is a risk 
for the development of skin cancers.  

The veteran testified at a Board hearing in September 2007 
that his skin cancer is due to chemical and sun exposure in 
service.  He said he didn't receive any sun protection in 
service, other than a hat, and had numerous sunburns.  He 
said he began getting keratoses about 25 years earlier, and 
has never asked a doctor for an opinion regarding whether his 
skin cancer is related to some incident in service.  He 
denied exposure to any chemicals postservice.

Discussion

In the instant case, based on the veteran's service in the 
Republic of Vietnam during the Vietnam era, he is presumed to 
have been exposed to Agent Orange.  However, his present 
diagnosis of skin cancer is not on the list of presumptive 
disabilities due to exposure to Agent Orange.  Therefore, the 
presumptive regulations for service connection due to Agent 
Orange exposure are inapplicable.  See 38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307, 3.309, 3.313.  However, consideration has 
been given to entitlement to service connection based on 
proof of actual direct causation between skin cancer and 
exposure to herbicides in service, as is discussed below.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As the facts in this case show, the veteran's service medical 
records are devoid of any complaints or treatment for severe 
sunburns or skin cancer.  The first pertinent postservice 
evidence of skin problems is many years after service, in 
1995.  Specifically, in August 1995, the veteran was seen at 
a private medical facility complaining of "numerous 'skin 
CA'" on his arms and face.  A private pathological surgical 
report in September 1995 reflects a microscopic diagnosis of 
intradermal nevus, skin, shoulder.  The veteran again was 
seen with a complaint of "recurrent skin ca[ncer] of arms" 
in April 1998.  He was assessed as having actinic keratosis 
in April 1999.

The above-noted facts are not inconsistent with the veteran's 
claim.  That is, the veteran is not claiming that he 
developed cancerous lesions in service.  Rather, he asserts 
that the sun exposure and chemical exposure he had during 
service caused his cancerous lesions years after service.  
However, there are no medical opinions that support this 
assertion other than the veteran's own belief that this is 
so.  This is despite VA's notice to the veteran in various 
VCAA letters that there must be medical records or medical 
opinions that support a relationship between the disability 
being claimed and service.  The veteran's own belief of a 
relationship in this regard, without a supportive opinion 
from a physician, does not constitute the requisite medical 
evidence necessary to establish service connection.  This is 
because the veteran is a layman and without medical training 
or expertise in this medical area; he is not competent to 
render a medical opinion.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The Board has reviewed the internet information submitted by 
the veteran regarding a relationship between skin cancer and 
arsenic which may be found in some herbicides.  However, as 
noted above, the Secretary of VA has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Moreover, 
the internet information is too general in nature to provide, 
alone, the necessary evidence to show that the veteran's 
exposure to herbicides resulted in skin cancer.  See Sacks v. 
West, 11 Vet. App. 314, 316-17 (1998).  The medical 
information must provide more than speculative, generic 
statements not relevant to the veteran's claim but must 
discuss generic relationships with a degree of certainty for 
the facts of a specific case.  See Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  The internet information does not show 
to any degree of specificity a relationship or connection 
between the veteran's exposure to herbicides and the 
development of skin cancer.

In addition, the medical evidence does not medically link the 
veteran's actinic keratosis/skin cancer to inservice sun 
exposure.

Inasmuch as the veteran was not shown to have skin cancer 
during his period of recognized service or for many years 
thereafter, and because there is no competent medical 
evidence that supports his assertions of a nexus between his 
recognized period of service and skin cancer, his claim must 
be denied.  38 C.F.R. §§ 3.303.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
as to this service connection issue.



D.  New and Material Evidence, Right Ear Hearing Loss

The RO denied the veteran's claim for service connection for 
right ear hearing loss in August 1999.  The veteran did not 
perfect an appeal of this decision, and it is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.1103.  Under 
pertinent law and VA regulations, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for right ear hearing loss in 
August 2004, the revised version of 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

The evidence on file at the time of the adverse final 
decision in August 1999 included the veteran's service 
medical records showing normal right ear hearing (0 decibel 
levels in all frequencies from 500 to 6000 hertz) at his May 
1970 separation examination.  There was no postservice 
medical evidence on file at the time of the August 1999 
rating decision that showed hearing loss in the right ear.  

Evidence submitted to the RO since August 1999 includes VA 
audiology reports dated in August 2003 and August 2005 
showing hearing acuity in the veteran's right ear that 
satisfies VA's criteria for hearing impairment (see 38 C.F.R. 
§ 3.365).  Specific audiological findings from an August 2003 
examination show right ear puretone threshold levels of 30, 
30, 55, 55, and 40 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  During an August 2005 VA examination, 
audiometric findings revealed puretone threshold levels of 
30, 30, 55, 55, 55 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.  The evidence also includes the 
veteran's September 2007 hearing testimony that he had been 
exposed to jet engine noise while working on the flight line 
aboard aircraft carriers in service and had not been given 
adequate ear protection, only headgear.

The evidence outlined above that was submitted after August 
1999 is certainly pertinent to the present appeal since it 
relates to a present hearing loss disability in the right ear 
and includes the veteran's hearing testimony of inservice 
noise exposure.  

In light of the above, the Board finds that the evidence 
submitted after the August 1999 final adverse decision is 
new, in that it has not been previously considered by agency 
decision makers, and is not cumulative or duplicative of 
evidence previously considered.  The Board further finds that 
the new evidence must be considered material in that it 
relates to the essential elements for service connection for 
a right ear hearing loss disability that was not previously 
considered.  This evidence, when considered with evidence 
previously of record, bears substantially upon the specific 
matters under consideration.  In short, the record contains 
new and material evidence to reopen the claim of entitlement 
to service connection for hearing loss in the right ear.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

Service connection for COPD, claimed as secondary to asbestos 
exposure, is denied.

Service connection for skin cancer, claimed as secondary to 
Agent Orange Exposure and sun exposure, is denied.

New and material evidence having been submitted, the claim of 
entitlement to service connection for hearing loss of the 
right ear is reopened; to this extent only, the appeal is 
granted.


REMAND

Arthritis of the Right and Left Knees

The Board notes at the outset that, in an unappealed August 
2002 decision, the RO denied entitlement to service 
connection for a right knee condition.  The June 2005 
decision on appeal denied service connection for arthritis of 
the right knee.  Where a prior claim for service connection 
has been denied, and a current claim contains a different 
diagnosis (even one producing the same symptoms in the same 
anatomic system), a new decision on the merits is required.  
See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but 
see Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new 
etiological theory does not constitute a new claim).  
Accordingly, the Board finds that the evidence relative to 
the issue of entitlement to service connection for arthritis 
of the right knee does not serve to reopen the earlier, 
August 2002, claim; rather, it constitutes a new claim of 
entitlement.  

The veteran testified in September 2007 regarding two 
incidents involving his knees.  He said that one of the 
incidents involved an explosion injury that occurred when the 
compressors of a small jet engine fractured and hit him in 
the right and left legs.  He asserts that this caused metal 
fragments to be imbedded in his lower extremities requiring 
postservice arthroscopic surgeries to his knees in 1978 and 
1988.  His service medical records show that he was treated 
for multiple abrasions in February 1969, including to the 
lower extremity region, following a motorcycle accident.  
These records also show that he was sent to sick bay in March 
1970 for a laceration to the left knee, was given sutures, 
and returned to duty.  

With respect to the postservice arthroscopic surgeries in 
1978 and 1988, the veteran testified that the surgical 
reports will show that metal fragments and bone fragments 
were extracted.  A review of the veteran's claims file shows 
that although medical records on file make reference to the 
arthroscopic surgeries, the actual surgical reports and 
related treatment records are not on file.  Accordingly, an 
attempt must be made to obtain these pertinent records.  
38 U.S.C.A. § 5107A(b). 

In addition, there is some discrepancy in the medical records 
regarding whether the veteran has the disability that he 
claims, i.e., arthritis of the right and left knees.  On the 
one hand, there are outpatient records from a VA orthopedic 
clinic dated in September 2005 and November 2005 showing that 
the veteran had been given Hyalgan injections in both knees 
and was assessed as having degenerative joint disease in the 
right and left knees.  However, there is also a February 2006 
VA orthopedic examiner's statement that x-rays of both knees 
revealed no evidence of degenerative joint disease.  Thus, in 
the event that the arthroscopic records referred to above are 
obtained and support the veteran's claim of inservice injury, 
the veteran should be afforded a VA examination for 
clarification regarding whether he has arthritis and whether 
such disability is related to service.  See 38 U.S.C.A. 
§ 5103A(d).  

Hearing Loss of the Right Ear

Now that the veteran's claim of entitlement to service 
connection for hearing loss of the right ear has been 
reopened, additional medical development is necessary in 
order to properly decide the underlying merits of the claim.  
Specifically, the veteran must be afforded a VA examination 
so that a medical opinion can be obtained regarding a 
possible nexus between noise exposure in service and the 
veteran's present hearing loss of the right ear.  See 
38 U.S.C.A. § 5103A(d); Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).



Hearing Loss of the Left Ear

During the September 2007 Board hearing, the veteran 
testified that his left ear hearing had worsened since his 
last VA examination, in 2005.  He also requested that he be 
afforded a new VA audiological examination.  

Although a new examination is not required simply because of 
the time that has passed since the last examination, VA's 
General Counsel has indicated that a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination.  VAOPGCPREC 11-95 
(1995).  In view of this, the case must be remanded for an 
examination of the veteran's service-connected hearing loss 
of the left ear.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to 
identify all medical providers, VA and 
non-VA, who have treated his left and 
right ear hearing loss disability and left 
and right knees since January 2006.  
Copies of medical records from all 
identified providers should be obtained.

2.  VA should obtain the arthroscopic 
surgical reports and associated treatment 
records related to arthroscopic procedures 
performed on the veteran's knees in 1978 
and 1988.  If attempts to obtain these 
records are not successful, the veteran 
should be informed of this and it should 
be documented in the claims file.   

3.  The veteran should be scheduled for an 
appropriate VA examination to ascertain 
the current severity of his left ear 
hearing loss and for a nexus opinion 
regarding his right ear hearing loss.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  All appropriate audiometric 
tests and studies should be performed and 
all findings must be reported in detail.  
The examiner should also be asked to 
opined as to whether it is at least as 
likely as not (a 50 percent degree of 
probability or higher) that the veteran's 
hearing loss of the right ear is related 
to his period of active military duty.  A 
rationale should be provided for the 
opinion given and the factors upon which 
the medical opinion is based must be set 
forth in the report.  The examination 
report should indicate whether the 
veteran's medical records were reviewed.

4.  If and only if the arthroscopic 
records referred to above are obtained and 
support the veteran's claim of an 
inservice explosion injury to his knees, 
he should be scheduled for an appropriate 
VA examination to ascertain the nature and 
etiology of his claimed right and left 
knee disability.  Specifically, the 
examiner should be asked to clarify 
whether the veteran has degenerative joint 
disease of the right and left knees and, 
if so, whether it is at least as likely as 
not (a 50 percent degree of probability or 
higher) that such disabilities are related 
to his active duty military service.  The 
claims file must be made available to and 
pertinent documents therein reviewed by 
the examiner in conjunction with the 
examination.  A rationale should be 
provided for the opinion given and the 
factors upon which the medical opinion is 
based must be set forth in the report.  
The examination report should indicate 
whether the veteran's medical records were 
reviewed.

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record in its entirety 
and determine if the veteran's claims of 
entitlement to service connection for 
arthritis of the right and left knees, for 
an initial compensable evaluation for his 
service-connected left ear hearing loss, 
and for service connection for right ear 
hearing loss can be granted.  If any issue 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


